DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-14   is/are rejected under 35 U.S.C. 103 as being unpatentable over (EP 2 399 636 A1) in view of Alarcon el al (US009993025B2).
Regarding claim 1, EP discloses aerosol-generating system comprising: a storage portion configured to hold an aerosol-forming substrate, a first electrode (421), and a second electrode (425), a portion of the storage portion (113) between the first electrode and the second electrode; and a control system at 309 (see paragraph 0143) configured to, measure an electrical quantity of the portion of the storage portion between the first electrode and the second electrode. The detection of a draw on the aerosol- generating system should be based on the measured electrical quantity information (see paragraphs 0128-0136), but the draw is not explicitly disclosed in EP. Alarcon discloses the detection draw on the aerosol-generating system based on the 
Regarding claim 2, EP’s and Alarcon devices disclose the control system (309) is configured to apply an oscillating measurement signal to the first electrode (421) and the second electrode (425).
Regarding claims 4-5, EP’s and Alarcon devices disclose an aerosol generator configured to receive aerosol-forming substrate from the storage portion (see paragraph 0053); an aerosol-generator, the control system configured to supply power to the aerosol-generator on detection of the draw (see paragraph 0043) and Alcoon: see col. 5, lines 32-46).
Regarding claim 6, EP’s and Alarcon devices disclose the aforementioned limitations, but fail to explicitly disclose the platform material on which on which
the electrode being arranged. It would have been obvious to one having ordinary skill in
the art to have the platform material on which on which the electrode being arranged
is made of insulative material, since it has been held to be within the general skill of
a worker in the art to select a known material on the basis of its suitability for the
intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA
1960). It would have been obvious to one having ordinary skill in the art to have the
platform material on which on which the electrode being arranged is made of insulative material in order to protect the system against short circuitry in Ep’s device.

in relation to each other. It would have been obvious to one having ordinary skill in the
art to the electrodes arrange in an interdigitated manner, since it has been held
that rearranging parts of an invention involves only routine skill in the art. In re Japikse,
86 USPQ 70. It would have been obvious to one having ordinary skill in the art to
the electrodes arrange in an interdigitated manner in order system security or protection
Regarding claims 8-11, EP’s and Alarcon devices disclose an aerosol-generator including an aerosol-generating element, the aerosol- generating element  (see paragraphs 0028-0136) including the first electrode (421), the second electrode (425), or both the first electrode  (421) and the second electrode (425); the measured electrical quantity is impedance between the first electrode (421) and the second electrode (425; the measured electrical quantity is resistance between the first electrode (421)and the second electrode (425); the measured electrical quantity is capacitance between the first electrode (421)and the second electrode (425).
Regarding claims 12, EP’s and Alarcon devices disclose the storage portion (113) is in a cartridge, and the control system (309) is in a main unit; the main unit (309) is configured to removably receive at least a portion of the cartridge. The number of the rings and material for the electrodes are considered as obvious variation of size and material use. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP (2 399 636 A1) in view of Alarcon el al (US009993025B2). as applied to claims 1,3-18 above, and further in view of Yang et al (US 20130066168A1).

explicitly disclose the oscillating measurement signal having a frequency less
than 10MHz. Yang's device disclose the oscillating measurement signal having a
frequency less than 10MHz (see paragraphs 0189-0190). It would have been obvious to
one having ordinary skill in the art to the oscillating measurement signal to effectively
control the signal frequency in EP’s device.
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  09/10/2021